McCLELLAN, C. J.
— That part of the court’s general charge to the jury to which an exception was reserved is confused, and standing by itself might possibly have been construed by the jury into a meaning involving an unsound statement of law unfavorable to the defendant; but when it is taken in connectipn with its context, the parts which preceded and followed it and in connection with which it was given, it seems clear that the law was properly stated and that no room was left for a construction by the jury of the particular part which would have rendered it erroneous and prejudicial. And, as has been often declared by this court, the general charge given ex mer,o motu by the court is to be considered as a whole and each sentence read in the light of its context in construing and passing upon any particular part of it.
There was abundant evidence before the jury to authorize them to find either a sale or a gift by defendant of whiskey to the witness Angle within the territory covered by the statute prohibiting the sale or giving away of spirituous liquors, etc., and the 'statute itself was in evidence. Therefore, charges 1, 2 and 3 were properly refused to defendant.
Charge 4 would have required the jury to acquit upon a doubt arising upon some part of the evidence though such doubt had been entirely dissipated upon consideration of the whole evidence. The charge, moreover, is confusing and inapt in the use of the words “neither a sale or a gift.” The purpose was to tell the jury that they should not convict if they had a reasonable doubt as to whether there was a sale and also such doubt as to whether there was a gift-; but as expressed it calls for an acquittal if the jury should have a reasonable doubt that there had not been a sale, , etc., etc.
It was not necessary to a conviction that the jury should find that the whiskey was the property of the defendant. He would be equally guilty if he had control of it as'agent or otherwise and sold it or gave it to Angle. Charges 5 and 6 were each properly refused.
The statute is directed against the disposition of spirituous liquors, etc., by sale or gift. It was • only necessary to a conviction that the jury should have be*38lieved. beyond a reasonable doubt that tiie defendant either gave the whiskey to Angle or that he sold it to him, and not at all necessary that all the jurors should concur in finding that-' it was a sale or that it was a gift, nor, indeed, was it necessary for any one of the jurors to believe that the defendant sold the liquor and did not give it away or vice versa. Charge 7 is bad under this view.
Charge 8 singles out and gives undue prominence to the evidence tending to show Mrs. Winter’s opportunity to put the whiskey where it was found, and is argumentative.
Charge 9 is argumentative, elliptical and confusing.
Charge 10 is subject to the same infirmity as that first noted in respect of charge 4. It would have required an acquittal on a doubt which arose on consideration of a part, of the evidence but disappeared on a consideration of the whole of it.
Affirmed.